Citation Nr: 1710289	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic right-hand pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1960 to July 1963.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right hand and arm condition and assigned a noncompensable evaluation effective July 17, 2006.  

The Veteran initially requested a videoconference hearing before a Veterans Law Judge but indicated in July 2015 that he no longer wished to schedule a hearing.  Thus, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(e).

This matter was previously before the Board in October 2015, when it was remanded for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ initially granted service connection for right hand and arm condition and assigned a noncompensable evaluation effective July 17, 2006.  Subsequently, a May 2011 VA examination diagnosed the condition as "Chronic right hand pain syndrome due to partial thickness burn injuries with superficial scarring 1962";  the AOJ then reclassified the service-connected condition as "chronic right hand pain syndrome previously claimed as right hand/arm condition," and granted an increased evaluation of 10 percent effective July 17, 2006.  

During the pendency of the appeal, the Veteran has been diagnosed with several additional conditions affecting his right hand and arm, including arthritis, ulnar compression neuropathy, and carpal tunnel syndrome.  VA medical examinations have addressed whether these conditions should also be service connected; unfortunately, the examinations are incomplete.  For example, a June 2008 VA medical center record noted that carpal tunnel syndrome and ulnar compression neuropathy were "residual of explosion in the 60s to both hands and body," although no rationale was provided. A June 2014 VA examination opined that ulnar neuropathy was secondary to the Veteran's burns on his hands but also failed to  provide rationale.  In contrast, October 2008 and March 2016  VA examinations did not address direct service connection but did provide rationale for their findings that carpal tunnel syndrome and ulnar neuropathy were less likely than not secondary to the burns on the Veteran's right hand or secondary to his chronic right-hand pain syndrome.  

The Board therefore finds it necessary to clarify the Veteran's current right hand and arm conditions; determine whether they are related to service; and differentiate symptoms related to service-connected disabilities from symptoms caused by nonservice-connected disabilities.  Mittleider v. West, 11 Vet. App. 181, 182  (1998) (per curiam).  Furthermore, because the Veteran's service-connected disability involves painful motion, the VA examination on remand must address the requirements of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Vet. App. Dec. 15, 2016).  Only after an examiner makes these findings may the Board decide the matter before it.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify or submit any additional evidence relating to his chronic right-hand pain syndrome that has not yet been submitted to VA.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Schedule the Veteran for a VA examination with an examiner qualified to assess the disabilities of his right hand and arm.  All indicated tests should be conducted.  The examiner should consider the results of the examination, the Veteran's statements, and all additional evidence in the claims file.

The examiner must then address the following:

a)  List all right hand and arm disabilities diagnosed from July 2006 to the present, including chronic right-hand pain syndrome, arthritis, ulnar compression neuropathy, and carpal tunnel syndrome.  

b)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any disability diagnosed above (other than chronic right-hand pain syndrome) had its onset in service or is related to service?

c)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any disability diagnosed above (other than chronic right-hand pain syndrome) was caused by chronic right-hand pain syndrome?

d)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any diagnosed disability (other than chronic right-hand pain syndrome) was aggravated (chronically worsened) by chronic right-hand pain syndrome?

e)  Determine the current severity of the Veteran's service-connected chronic right-hand pain syndrome.  

The examination must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and must reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

f)  For chronic right-hand pain syndrome, provide (to the extent possible) a retrospective opinion addressing prior range of motion, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - from July 2006 to the present.  

g)  The examiner should identify all current manifestations of the chronic right-hand pain syndrome. The examiner should, if possible, distinguish between symptoms attributable to the service-connected chronic right-hand pain syndrome and those related to nonservice-connected conditions in the right hand and arm.  The examiner should expressly indicate if it is not possible to make this differentiation and provide an explanation as to why it is not possible. 

The examination report must set forth a complete rationale for all findings and conclusions.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

3.  Readjudicate the matter on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




